Title: To Thomas Jefferson from Alexander McCaul, 26 August 1770
From: McCaul, Alexander
To: Jefferson, Thomas


                    
                        Dr. Sir
                        Glasgow Augt. the 26. 1770
                    
                    The last time I had the pleasure of writting you accompanied an Account of some Books you ordered which were unfortunately lost,  I received the order from London but they are not to come to hand time enough to be sent by this Opportunity. They will be sent you soon and if they come too late for you you’ll be so good as dispose off them to the best advantage. This will be delivered you by the bearer Mr. William Mitchell whom I beg leave to recommend to your Civilitys. He goes out employed by our Company to Collect their long Winded outstanding debts. Since the begining of our Concern two of our principall partners are dead and their Sons, want to know the true value of their Subject in Virginia which they cannot do without such a Measure as this. We do not mean by this to give up our trade, on the Contrary we mean still to carry it on and to have it more in our power to do it to purpose by having less of our Money in the hands of Negligent Slothfull planters. I have desired Mr. Mitchell in all his General Court business soley to employ you, And I must further beg the favour of you at some leisure time to instruct him in some ordinary Matters that he may not be at a loss. A Collector should certainly understand as much of the law as relates to the Recovery of debts.
                    It would give me pleasure to hear from you, and if I could render you any service in this part of the World your commands would Oblige me. I have sent out a Nephew to live some time with Richd. Harvie. He is Young and auward being always used to the Country. If youll take some notice of him it would much Oblige me. I am with much esteem Dr Sir your very hl Servt.
                    
                        Alexr. McCaul
                    
                